NATIONWIDE MUTUAL FUNDS Supplement dated November 24, 2009 to Currently Effective Prospectuses for Nationwide Bond Fund Nationwide Investor Destinations Aggressive Fund Nationwide Bond Index Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Enhanced Income Fund Nationwide Investor Destinations Moderate Fund Nationwide Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Government Bond Fund Nationwide Investor Destinations Conservative Fund Nationwide Growth Fund Nationwide Destination 2010 Fund Nationwide International Index Fund Nationwide Destination 2015 Fund Nationwide International Value Fund Nationwide Destination 2020 Fund Nationwide Large Cap Value Fund Nationwide Destination 2025 Fund Nationwide Mid Cap Market Index Fund Nationwide Destination 2030 Fund Nationwide Money Market Fund Nationwide Destination 2035 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2040 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2045 Fund Nationwide Small Cap Index Fund Nationwide Destination 2050 Fund Nationwide U.S. Small Cap Value Fund Nationwide Retirement Income Fund Nationwide Value Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Fund’s Prospectus. Effectively immediately, the information in each Prospectus is modified as follows: The regular mail address listed in the Fund’s Prospectus in “Section 2: Investing with Nationwide Funds” under the heading, “Contacting Nationwide Funds,” and on the back cover page under the heading, “For Additional Information Contact:,” have been revised as follows: By Regular Mail Nationwide Funds, P.O. Box 5354, Cincinnati, OH 45201-5354 INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL
